Argued October 19, 1927.
The plaintiff, a passenger in a taxicab operated by the defendant company, was injured through a collision between the taxicab and a trolley car. He boarded the taxicab at the Baltimore  Ohio Railroad Station and as the car was proceeding eastward on Lombard Street, the driver cut in in front of the east bound trolley car which had started to enter the block between 19th and 20th Streets and continued in front of the trolley car until it reached the middle of the block when it stalled and stopped suddenly and was struck by the trolley car. The plaintiff was thrown to the floor of the taxi and was injured. He testified that as soon as the cab stopped, the trolley crashed into it. He fixes the time as about ten seconds. The chauffeur who drove the taxi testified that the interval between the stopping of the taxicab and the striking of it was about a minute and a half or two minutes. He said what he meant was that from the time the taxicab stopped until he moved his hand over to the door to get out, the trolley car struck the cab. On these facts, the question of the negligence of the cab driver was for *Page 358 
the jury. If we accept his version of the affair that the taxi had stopped one and a half or two minutes on the track, the jury could conclude that it was his duty, instead of sitting in the cab, to get out and warn the trolley car of the predicament he was in. One and a half or two minutes, through common experience, we know, would have been ample time to do this. This duty becomes more apparent when we find that in the present instant, the only way to start the cab was to get out and crank it.
Even if we pass this, the question of defendant chauffeur's negligence still remains. He switched right in front of the trolley car and proceeded ahead of it apparently so close that when his car stalled, the motorman had not sufficient time to stop. The stalling of the car and its sudden stop would allow the inference that the brakes had been applied, for the momentum of the car would have carried it at least some distance. The inference can be drawn that the taxicab maintained such close proximity to the car as to make a collision probable and that the driver of the taxicab was not acting the part that a reasonably prudent man would do under the circumstances. The stalling, the stopping, and the collision were so closely related as to allow this conclusion to be drawn by the jury. The fact that his car might stall was one which was well-known to all automobilists In Feudale v. Hines, 271 Pa. 199, it was held by the court that a person driving on a grade crossing of the railroad must be aware of the tendency of the automobile engine to stall and that such tendency is well-known to all drivers, especially where the rate of progress is slow. When a person cuts in ahead of the trolley car and is so close in front of it that its sudden stopping may produce an accident, it is for the jury to pass upon the question of his negligence.
The judgment is affirmed. *Page 359